UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8092


EDWARD BRYAN,

                Plaintiff - Appellant,

          v.

SCDC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:12-cv-01874-RBH)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Sabari Bryan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward       Sabari    Bryan        seeks    to     appeal      the    district

court’s    order      accepting        the    recommendation            of   the     magistrate

judge    and    dismissing        his    42     U.S.C.       § 1983      (2006)      complaint

without prejudice under 28 U.S.C. § 1915A(b) (2006).                               This court

may   exercise        jurisdiction       only      over     final      orders,       28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §     1292     (2006);   Fed.        R.    Civ.    P.     54(b);      Cohen   v.

Beneficial      Indus.         Loan   Corp.,       337     U.S.    541,      545-47       (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of a complaint that cures the defects

noted   by     the    district        court,    we       conclude      that    the    district

court’s      order        is   neither   a     final       order       nor    an   appealable

interlocutory or collateral order.                        Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal for lack of jurisdiction.                                  We

dispense       with       oral    argument      because          the    facts      and     legal

contentions         are    adequately        presented      in    the     materials        before

this court and argument would not aid the decisional process.

                                                                                     DISMISSED




                                               2